Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 20170288425) in view of Han (US 20160141564), and further in view of Takahata (US 20160190634).
Claim 1:	Fukushima in Figures 1-3 discloses a lithium-ion battery (20)(paragraph [0058], lines 1-3) device for a vehicle (1), comprising: 
a housing (21); 
a battery cell (31) stored inside the housing (21)(paragraphs [0040]-[0045]). See also entire document.
Fukushima does not disclose that the battery cell comprises a cell case, an electrode body stored inside the cell case, and a pair of terminals provided at a face of the cell case, and that the cell case includes a first main face and a second main face which respectively have a larger area than the face at which the pair of terminals are provided and face to each other in the vehicle longitudinal direction
Han in Figures 1-3 discloses a battery cell (101) comprising a cell case (27), an electrode body (120) stored inside the cell case (27), and a pair of terminals (50/52) provided at a face (31) of the cell case (27), and
a cell case (27) that includes a first main face and a second main face which respectively have a larger area than the face at which the pair of terminals (50/52) are provided and face to each other in a vehicle (1) longitudinal direction (paragraphs [0029]-[0041]). See also entire document.

    PNG
    media_image1.png
    617
    663
    media_image1.png
    Greyscale

Therefore, it would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Fukushima by incorporating the case of Han.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable battery having a case with grooves in sidewalls thereof, that would have provided predetermined and constant, e.g., symmetrical, deformation of the case via the grooves upon impact and, minimized contact with e.g., a current collecting member, thus providing a safe rechargeable battery (paragraph [0073]).
	The Fukushima combination does not disclose an adjacent member provided adjacently to and on a rearward side, in a vehicle longitudinal direction, the battery cell, 
at least two gap-forming portions which respectively have a smaller area than the second main face and have a specified thickness of the vehicle longitudinal direction are arranged between the second main face and the adjacent member, and 
the at least two gap-forming portions are provided to be spaced apart from each other in an inter-terminal direction of said battery cell.
Takahata in Figures 1-2 discloses an adjacent member (spacers 20) adjacent to the battery cell, at least two gap-forming portions (a portion defined between the grooves) which respectively have a smaller area than the second main face and have a specified thickness of the vehicle longitudinal direction, and at least two gap-forming portions are provided to be spaced apart from each other in an inter-terminal direction of the battery cell (i.e. between terminals 14/15)(paragraphs [0026] – [0039]). See also entire document.


    PNG
    media_image2.png
    582
    702
    media_image2.png
    Greyscale

Takahata further discloses that spacer 20 is interposed between juxtaposed single cells to ensure a gap between adjacent single cells, ad that a plurality of grooves is provided in the one surface of the spacer that faces the juxtaposing direction.
Therefore, it would have been obvious to modified cell 10 located adjacent to endplate 10 on a rearward side with a spacer such that the plurality of grooves is provided adjacent to a second main face of the battery.
	Thus, an adjacent member would be provided adjacently to and on a rearward side, in a vehicle longitudinal direction, of the battery cell, and a second main face is arranged on the rearward side, in the vehicle longitudinal direction, of a first main face.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fukushima combination by incorporating the spacers of Takahata.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack in which a plurality of single cells and spacers are alternately juxtaposed in a predetermined direction that would have applied an even distribution of pressure to an electrode body inside a case (paragraph [0009]), thus improving battery performance.
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein the Fukushima combination further discloses that a first main face (27a of Han as shown in Figure 1) of the cell case h(27) as a concave groove (H) which is positioned between two gap-forming portions (of Takahata) and extends in a direction perpendicular to the inter-terminal direction of the battery cell (perpendicular to 52/50 as shown in Figure 3 of Han)
Claim 3:	 The rejection of claim 3 is as set forth above in claim 1 wherein Fukushima combination discloses that the battery cell (of Fukushima) further comprises a pair of collectors (bus bars 27 shown in Figure 3 of Fukushima)(paragraphs [0043]-[0044]) connecting electrode body and the pair of terminals inside the cell case (of Han), and the two gap-forming portions (of Takahata) are positioned such that the two gap-forming portions do not overlap with the pair of collectors in a vehicle-longitudinal-direction view.
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein the Fukushima combination further discloses an additional battery cell provided on the rearward side, in the vehicle longitudinal direction, of the battery cell, and an additional adjacent member provided adjacently to and on the rearward side, in the vehicle longitudinal direction, of the additional battery cell, wherein an additional gap-forming portion which has a smaller thickness of the vehicle longitudinal direction than the two gap-forming portions is provided between the additional battery cell and the additional adjacent member.
Claim 5:	Fukushima in Figures 1-3 discloses a lithium-ion battery (20)(paragraph [0058], lines 1-3) device for a vehicle (1), comprising: 
a housing (21); 
a battery cell (31) stored inside the housing (21)(paragraphs [0040]-[0045]). See also entire document.
Fukushima does not disclose that the battery cell comprises a cell case, an electrode body stored inside the cell case, and a pair of terminals provided at a face of the cell case, and that the cell case includes a first main face and a second main face which respectively have a larger area than the face at which the pair of terminals are provided and face to each other in the vehicle longitudinal direction.
Han in Figures 1-3 discloses a battery cell (101) comprising a cell case (27), an electrode body (120) stored inside the cell case (27), and a pair of terminals (50/52) provided at a face (31) of the cell case (27), and
a cell case (27) that includes a first main face and a second main face which respectively have a larger area than the face at which the pair of terminals (50/52) are provided and face to each other in a vehicle (1) longitudinal direction (paragraphs [0029]-[0041]). See also entire document.

    PNG
    media_image1.png
    617
    663
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Fukushima by incorporating the case of Han.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable battery having a case with grooves in sidewalls thereof, that would have provided predetermined and constant, e.g., symmetrical, deformation of the case via the grooves upon impact and, minimized contact with e.g., a current collecting member, thus providing a safe rechargeable battery (paragraph [0073]).
	The Fukushima combination does not disclose an adjacent member provided adjacently to and on a forward side, in a vehicle longitudinal direction, of the battery cell, 
at least two gap-forming portions which respectively have a smaller area than the second main face and have a specified thickness of the vehicle longitudinal direction are arranged between the second main face and the adjacent member, and 
the at least two gap-forming portions are provided to be spaced apart from each other in an inter-terminal direction of said battery cell.
Takahata in Figures 1-2 discloses an adjacent member (spacers 20) adjacent to the battery cell, at least two gap-forming portions (a portion defined between the grooves) which respectively have a smaller area than the second main face and have a specified thickness of the vehicle longitudinal direction, and at least two gap-forming portions are provided to be spaced apart from each other in an inter-terminal direction of the battery cell (i.e. between terminals 14/15)(paragraphs [0026] – [0039]). See also entire document.



    PNG
    media_image3.png
    582
    702
    media_image3.png
    Greyscale

Takahata further discloses that spacer 20 is interposed between juxtaposed single cells to ensure a gap between adjacent single cells, ad that a plurality of grooves is provided in the one surface of the spacer that faces the juxtaposing direction.
Therefore, it would have been obvious to modified cell 10 located adjacent to endplate 10 on a forward side with a spacer such that the plurality of grooves is provided adjacent to a second main face of the battery.
	Thus, an adjacent member would be provided adjacently to and on a forward side, in a vehicle longitudinal direction, of the battery cell, and a second main face is arranged on the forward side, in the vehicle longitudinal direction, of a first main face.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fukushima combination by incorporating the spacers of Takahata.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack in which a plurality of single cells and spacers are alternately juxtaposed in a predetermined direction that would have applied an even distribution of pressure to an electrode body inside a case (paragraph [0009]), thus improving battery performance.
Claim 6:	The rejection of claim 6 is as set forth above in claim 2. 
Claim 7:	The rejection of claim 7 is as set forth above in claim 3. 
Claim 8:	 The rejection of claim 8 is as set forth above in claim 5 wherein the Fukushima combination further discloses an additional battery cell provided on the forward side, in the vehicle longitudinal direction, of the battery cell, and an additional adjacent member provided adjacently to and on the forward side, in the vehicle longitudinal direction, of the additional battery cell, wherein an additional gap-forming portion which has a smaller thickness of the vehicle longitudinal direction than the two gap-forming portions is provided between the additional battery cell and the additional adjacent member.

Claim 9:	Fukushima in Figures 1-3 discloses a lithium-ion battery (20)(paragraph [0058], lines 1-3) device for a vehicle (1), comprising: 
a housing (21); 
a battery cell (31) stored inside the housing (21)(paragraphs [0040]-[0045]). See also entire document.
Fukushima does not disclose that the battery cell comprises a cell case, an electrode body stored inside the cell case, and a pair of terminals provided at a face of the cell case, and that the cell case includes a first main face and a second main face which respectively have a larger area than said face at which the pair of terminals are provided and face to each other in the vehicle longitudinal direction
Han in Figures 1-3 discloses a battery cell (101) comprising a cell case (27), an electrode body (120) stored inside the cell case (27), and a pair of terminals (50/52) provided at a face (31) of the cell case (27), and
a cell case (27) that includes a first main face and a second main face which respectively have a larger area than the face at which the pair of terminals (50/52) are provided and face to each other in a vehicle (1) longitudinal direction (paragraphs [0029]-[0041]). See also entire document.

    PNG
    media_image1.png
    617
    663
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Fukushima by incorporating the case of Han.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable battery having a case with grooves in sidewalls thereof, that would have provided predetermined and constant, e.g., symmetrical, deformation of the case via the grooves upon impact and, minimized contact with e.g., a current collecting member, thus providing a safe rechargeable battery (paragraph [0073]).
	The Fukushima combination does not disclose an adjacent member provided adjacently to and on an inward side, in a vehicle longitudinal direction, of the battery cell, 
at least two gap-forming portions which respectively have a smaller area than said second main face and have a specified thickness of the vehicle longitudinal direction are arranged between said second main face and the adjacent member, and 
the at least two gap-forming portions are provided to be spaced apart from each other in an inter-terminal direction of said battery cell.
Takahata in Figures 1-2 discloses an adjacent member (spacers 20) adjacent to the battery cell, at least two gap-forming portions (a portion defined between the grooves) which respectively have a smaller area than the second main face and have a specified thickness of the vehicle longitudinal direction, and at least two gap-forming portions are provided to be spaced apart from each other in an inter-terminal direction of the battery cell (i.e. between terminals 14/15)(paragraphs [0026] – [0039]). See also entire document.


    PNG
    media_image4.png
    582
    702
    media_image4.png
    Greyscale

Takahata further discloses that spacer 20 is interposed between juxtaposed single cells to ensure a gap between adjacent single cells, ad that a plurality of grooves is provided in the one surface of the spacer that faces the juxtaposing direction.
Therefore, it would have been obvious to modified cell 10 located adjacent to endplate 10 on an inward side with a spacer such that the plurality of grooves is provided adjacent to a second main face of the battery.
	Thus, an adjacent member would be provided adjacently to and on an inward side, in a vehicle longitudinal direction, of the battery cell, and a second main face is arranged on the inward side, in the vehicle longitudinal direction, of a first main face.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fukushima combination by incorporating the spacers of Takahata.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack in which a plurality of single cells and spacers are alternately juxtaposed in a predetermined direction that would have applied an even distribution of pressure to an electrode body inside a case (paragraph [0009]), thus improving battery performance.
Claim 10:	The rejection of claim 10 is as set forth above in claim 2. 
Claim 11:	 The rejection of claim 11 is as set forth above in claim 9 wherein Fukushima combination discloses that the battery cell (of Fukushima) further comprises a pair of collectors (bus bars 27 shown in Figure 3 of Fukushima)(paragraphs [0043]-[0044]) connecting electrode body and the pair of terminals inside the cell case (of Han), and the two gap-forming portions (of Takahata) are positioned such that the two gap-forming portions do not overlap with the pair of collectors in a vehicle-width-direction view.

Claim 12:	The rejection of claim 12 is as set forth above in claim 9 wherein the Fukushima combination further discloses an additional battery cell provided on the forward side, in the vehicle longitudinal direction, of the battery cell, and an additional adjacent member provided adjacently to and on the inward side, in the vehicle longitudinal direction, of the additional battery cell, wherein an additional gap-forming portion which has a smaller thickness of the vehicle longitudinal direction than the two gap-forming portions is provided between the additional battery cell and the additional adjacent member.
 Claims 13, 15 and 17:	The rejection of claims 13, 15 and 17 are as set forth above in claim in claims 1, 5 and 9 respectively wherein Fukushima combination discloses that the battery cell (of Fukushima) further comprises a pair of collectors (bus bars 27 shown in Figure 3 of Fukushima)(paragraphs [0043]-[0044]) connecting electrode body and the pair of terminals inside the cell case (of Han), and the two gap-forming portions (of Takahata) are positioned such that the two gap-forming portions do not overlap with the pair of collectors in a vehicle-longitudinal-direction view.
Claims 14, 16 and 18:	The rejection of claim 14, 16 and 18 are as set forth above in claim 1, 5 and 9, respectively, wherein the Fukushima combination further discloses an additional battery cell provided on the rearward side, in the vehicle longitudinal direction, of the battery cell, and an additional adjacent member provided adjacently to and on the rearward side, in the vehicle longitudinal direction, of the additional battery cell, wherein an additional gap-forming portion which has a smaller thickness of the vehicle longitudinal direction than the two gap-forming portions is provided between the additional battery cell and the additional adjacent member.
Claim 19:	The rejection of claim 19 is as set forth above in claim 4.
Claim 20: The rejection of claim 20 is as set forth above in claim 8. 

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729